Citation Nr: 1746431	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  08-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.   Entitlement to an initial compensable rating for right arm fracture residuals.

2.   Entitlement to an initial rating in excess of 10 percent for right shoulder injury residuals.

3.   Entitlement to an initial rating in excess of 10 percent for back fracture residuals at L4-5 and S1.


4.   Entitlement to an initial rating in excess of 10 percent for right hip injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2001 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Boston, Massachusetts, which in pertinent part, granted service connection for right arm, right shoulder, right hip, and low back disabilities, with all disabilities being assigned a noncompensable (zero percent) rating.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing in August 2011. The hearing transcript has been associated with the claims file.

The Board remanded the Veteran's appeal in October 2011 to afford him VA examinations to assess the severity of his service-connected disabilities, and to obtain outstanding private and VA treatment records. The Board decision also dismissed the appeal for a higher initial disability rating for tinea pedis following a withdrawal of the claim by the Veteran.

In an April 2014 rating decision, the RO increased the disability ratings for the right shoulder, right hip, and low back disabilities to 10 percent each.

In October 2015, the Board remanded the Veteran's appeal so that addendum opinions could be obtained and the Veteran could be afforded a VA examination to assess the current severity of his service-connected right arm fracture residuals.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND


The Veteran was scheduled for a VA examination and addendum opinions were ordered in December 2015. The examination request specifically stated that the Veteran need not report for right shoulder, right hip, or low back examinations. The Veteran's examination was cancelled in January 2016 and no addendum opinions were obtained. The reason for cancellation was that "Veteran withdrew claim."

Later correspondence indicates that the Veteran verbally withdrew his claims. He was advised that he must do so in writing. See 38 C.F.R. § 20.204 (2016). In July 2017, in an attempt to clarify his intentions, the Board contacted the Veteran. He was advised that before the Board could accept the withdrawal of his appeal, he must express his written consent. The letter stated "[the] Board is placing your case in a suspense status for 30 days from the date of this letter to give you an opportunity to respond. In the absence of a formal motion to withdraw your application, we will resume appellate review."

To date, the Veteran has not responded. A remand is required as the addendum opinions requested by the Board in its October 2015 remand were never obtained. Since the Board's October 2015 remand, however, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. As the November 2013 VA examination reports do not contain these findings, they are inadequate, and new VA examinations are required. 

The Court has also reaffirmed the need for examiners to provide opinions as to the additional limitation of motion during flare-ups, even if not directly observed by the examiner.  Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).  

Additionally, with regard to the VA examination for the Veteran's service-connected right arm fracture residuals, there is nothing in the claims file to indicate that the Veteran received notice of his scheduled examination.

Therefore, remand is necessary to afford the Veteran new VA examinations for his right arm, right shoulder, right hip, and low back disabilities.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for VA examinations in order to assess the current severity of his service-connected right arm fracture; right shoulder; right hip; and low back disabilities.

With regard to the Veteran's right shoulder, right hip, and low back disabilities, the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If any of the disabilities cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should provide an opinion (in degrees of) the additional limitation of motion due to pain, weakness, fatigue, incoordination, and flare-ups from the Veteran's right shoulder, right hip, and low back disabilities. This information is required by VA regulations as interpreted by courts.

The examiner should ask the Veteran to report the limitation of motion he experiences during flare-ups and opine whether the Veteran's reports are consistent with the disability shown on the examination.

If the examiner is unable to provide a response without resorting to mere speculation, reasons for this inability must be provided. The examiner is advised that the Veteran is competent to report observable symptoms, including but not limited to limitations during flare-ups, and his reports must be considered in formulating an opinion. 

VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from veterans. An opinion stating there is "no conceptual or empirical basis for making such a determination without directly observing function under these circumstances", without more, is insufficient.

2.   If any benefit sought on appeal remands denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



